Judgment of the Supreme Court, Queens County, entered May 12, 1976, and order of the same court entered August 26, 1976, affirmed, without costs or disbursements. No opinion. Appeal from two orders of the same court, dated February 18, 1976 and February 23, 1976, respectively, dismissed, without costs or disbursements. Any right of direct appeal from the said orders terminated with the entry of the judgment (see Matter of Aho, 39 NY2d 241, 248). Rabin, J. P., Shapiro, Suozzi and O’Connor, JJ., concur.